DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-16 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6, 8, and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 16-17 of copending Application No. 17/358,072 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-4 and 16-17 of ‘072 substantially recite all of the limitations in claims 1-2, 6, 8, and 12-15 of the instant application including: at least two output ports (e.g. at least two power combining stages in ‘072). The instant application further recites an alternative limitation “(ii) at least one resistor - inductor, R-L isolation circuit configured to couple the at least two output ports that forms a second HP frequency circuit”, however the copending application ‘072 still reads on the current application since the copending application recites one of the conditions (i). The claims have been rejected under an anticipatory type analysis type rejection. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thorup US 2017/0077892.
As per claims 1, 6, and 8, Thorup discloses in Fig. 12 a Wilkinson power combiner comprising:
as per claim 1, a high-pass, HP, frequency circuit (Paragraph 85; The combiner in Fig. 12 is a high pass design.), wherein the HP frequency circuit comprises one input port (e.g. port 160) coupled to at least two output ports (e.g. ports 161 and 162) via at least two paths (e.g. path from port 160 to port 161 via capacitors 163-164 and path from port 160 to port 162 via capacitors 165-166), and an input shunt inductor (e.g. inductor 167) coupling the input port to ground (e.g. ground 169); wherein the one input port is coupled to the at least two output ports via respective series capacitances (e.g. capacitors 163-166) on the at least two paths, which in cooperation with the input shunt inductor forms a first HP frequency circuit (Capacitors 163-164 in cooperation with inductor 167 shunted to ground forms a “first” high pass circuit.);
as per claim 6, wherein the HP frequency circuit comprises a series resistor - inductor R-L isolation circuit (e.g. inductors 172 and 174 and resistor 173) located between the at least two output ports (The inductors 172, 174 and resistor 173 are located between the ports 161 and 162.); and
as per claim 8, wherein the HP frequency circuit comprises a parallel resistor - inductor R-L isolation circuit (e.g. inductor 176 and resistor 173) located between the at least two output ports (The inductor 176 and resistor 173 are located between the ports 161 and 162.).
Claims 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szopko US 2017/0047904.
As per claim 12, Szopko discloses in Fig. 2 a method of power combining (e.g. tunable combiner system 112) using a Wilkinson power combiner (Paragraph 21, combiner 206 which is a Wilkinson combiner), the method comprising: coupling at least one input port (e.g. ports 202 and 204) to at least one output port (e.g. left port of combiner 206) of the Wilkinson power combiner using at least two power combining stages (e.g. port 1 and port 2); configuring a first power combining stage of the at least two power combining stages as a single-stage first frequency pass circuit; and configuring a second power combining stage of the at least two stages as a single-stage second frequency pass circuit; and wherein the first frequency is different to the second frequency (As stated in Paragraph 21, two RF signals are combined into one RF combined signal that is output by the combiner 206. Each of the signals are different frequencies (i.e. “first and second different frequencies”.). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. US 2007/0129104 in view of Thorup US 2017/0077892.
As per claim 11, Sano et al. discloses in Fig. 1 a communication unit (e.g. wireless communication apparatus 10) comprising a Wilkinson power combiner (Paragraph 49, Wilkinson power combiner 13).
However, Sano et al. does not disclose the Wilkinson power combiner according to claim 1.
Thorup discloses in Fig. 12 a Wilkinson power combiner (See above description pertaining to claim 1 which is not repeated for the sake of brevity.). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replaced the generic Wilkinson power combiner 13 of Sano et al. with the specific Wilkinson power combiner of Thorup as being an obvious art substitution of equivalence. As an obvious consequence of the modification, the combination would have necessarily included the communication unit comprising the Wilkinson power combiner according to claim 1.
Allowable Subject Matter
Claims 3-5, 7, 9-10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843